Citation Nr: 1755264	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to exposure to herbicide agents.

2. Entitlement to service connection for hypertension (HTN), to include as secondary to exposure to herbicide agents.

3. Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to exposure to herbicide agents.

4. Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to exposure to herbicide agents.

5. Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to exposure to herbicide agents.

6. Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to exposure to herbicide agents.

7. Entitlement to service connection for a liver condition, to include as secondary to exposure to herbicide agents.

8. Entitlement to service connection for erectile dysfunction, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the claims for service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have DM that had its onset in service or within the first post-service year or that is otherwise related to service, including as due to exposure to herbicide agents. 

2.  The Veteran does not have HTN that had its onset in service or within the first post-service year or that is otherwise related to service, including as due to exposure to herbicide agents.

3.  The Veteran does not have neuropathy of the right upper extremity that had its onset in service or within the first post-service year or that is otherwise related to service, including as due to exposure to herbicide agents.

4.  The Veteran does not have neuropathy of the left upper extremity that had its onset in service or within the first post-service year or that is otherwise related to service, including as due to exposure to herbicide agents.

5.  The Veteran does not have neuropathy of the right lower extremity that had its onset in service or within the first post-service year or that is otherwise related to service, including as due to exposure to herbicide agents.

6.  The Veteran does not have neuropathy of the left lower extremity that had its onset in service or within the first post-service year or that is otherwise related to service, including as due to exposure to herbicide agents.

7.  The Veteran does not have a liver condition that had its onset in service or within the first post-service year or that is otherwise related to service, including as due to exposure to herbicide agents.





CONCLUSIONS OF LAW

1.  DM was not incurred or aggravated in service, including as due to any exposure to herbicide agents in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  HTN was not incurred or aggravated in service, including as due to any exposure to herbicide agents in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.  Neuropathy of the right upper extremity was not incurred or aggravated in service, including as due to any exposure to herbicide agents in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  Neuropathy of the left upper extremity was not incurred or aggravated in service, including as due to any exposure to herbicide agents in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

5.  Neuropathy of the right lower extremity was not incurred or aggravated in service, including as due to any exposure to herbicide agents in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

6.  Neuropathy of the left lower extremity was not incurred or aggravated in service, including as due to any exposure to herbicide agents in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

7.  A liver condition was not incurred or aggravated in service, including as due to any exposure to herbicides agents in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, a December 2013 letter provided notice of the information and evidence needed to substantiate the service connection claims, including how VA assigns disability ratings and effective dates.  The duty to notify is satisfied. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes the Veteran's service treatment records (STRs), personnel records, VA and private treatment records, and various statements from the Veteran.  

The Veteran was not afforded VA examinations or medical opinions for his claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

However, the duty to provide an examination is not limitless.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

STRs and post-service medical records are devoid of evidence that the Veteran developed DM, HTN, neuropathy of the bilateral upper and lower extremities, and a liver condition either during service or as post-service disorders that may be associated with service.  This is so even when considering the low nexus threshold for triggering VA's duty to provide an examination.  The Veteran does not assert any in-service disease, injury, or event with which the current disabilities may be associated, other than exposure to herbicide agents.  The evidence does not reflect that the Veteran was exposed to herbicide agents, as explained below.  In this particular case, an in-service disease, injury, or event is not shown, and the low threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disabilities.  McLendon, 20 Vet. App. at 79; Locklear, 20 Vet. App. at 410; Waters, 601 F. 3d at 1278. 

The Court in Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), held that, while there must be competent evidence of a current disability (or persistent or recurrent symptoms thereof) and an indication (not necessarily from competent evidence) that the current disability may be associated with service, the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was a disease, injury, or event in service.  Id.  Here, for the reasons noted above and discussed below, the evidence does not establish there was a disease, injury, or event in service with regard to the claims.

There is no indication that there is any relevant evidence outstanding for these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Certain chronic diseases, such as a DM and HTN, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  For the showing of chronic disease, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, including DM and early-onset peripheral neuropathy, are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

Although veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the Veteran in this case served in Camp Johnathan, South Korea, as well as Ft. Brooke and Ft. Buchanan, Puerto Rico.  Certain veterans who served in Korea are presumed to have been exposed to Agent Orange.  Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).  The revised regulation became effective on February 24, 2011.  76 Fed. Reg. 4245 (Jan. 25, 2011).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including DM and early-onset peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Considering the record in light of the above-noted legal authority, the Board finds that service connection for DM, HTN, a liver condition, and peripheral neuropathy of the bilateral upper and lower extremities must be denied.

As an initial matter, the Board notes that the Veteran served in South Korea approximately 16 miles from the DMZ and asserted that he went regularly to the DMZ.  However, the Board notes that the Veteran served in South Korea between October 1962 and November 1963, five years prior to the presumptive Agent Orange exposure period for veterans who served in Korea.  In addition, the Veteran was assigned to the Battery D, 2nd Battalion, 71st Artillery while stationed in Korea, which is not one of the units indicated by the Department of Defense to have operated in an area in which Agent Orange was used.

The Board acknowledges the Veteran's request for the name of the ships he was on between September 1962 and November 1963 as he traveled from the United States to Korea, from Korea to Japan, and from Japan to the United States, and his contentions that he could have been exposed to Agent Orange during his travels.  The Veteran was sent his military personnel records in October 2004, March 2014, and April 2014.  Further, the Board notes that the Veteran served outside the presumptive periods of use of herbicide agents, and there is no evidence in the claims file that the Veteran was exposed to herbicides agents other than the Veteran's generalized statements that he believed he was exposed during service.    In addition, the Board notes that the Joint Services Records Research Center's September 2014 memorandum, obtained in accordance with the VA's Adjudication Procedural Manual, found that there was insufficient evidence to corroborate exposure to herbicide agents.  As such, a finding of exposure to herbicide agents is not warranted.  

In addition, the evidence of record does not reveal any complaints, diagnoses, or treatment for DM, HTN, a liver condition, or peripheral neuropathy during service, and the Veteran does not contend that he experienced signs or symptoms of any of the listed disabilities during service or until many years thereafter.  Specifically, the record shows that the Veteran was first diagnosed with DM around 2002, left peroneal neuropathy across the fibular head in March 2012, diabetic neuropathy approximately in March 2012, and mild hepatic steatosis (non-alcoholic fatty liver) in July 2015.  While it is not clear when the Veteran was first diagnosed with HTN, STRs reflect normal blood pressure, and post-service records document a diagnosis of HTN as of March 2012. Moreover, there is no evidence that there were symptoms of any of these diseases in service or within the one year presumptive period that were early manifestations of the subsequently diagnosed diseases.  38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  

As such, the Board finds that the evidence does not reflect that the current disabilities of DM, HTN, liver condition, and bilateral upper and lower peripheral neuropathy are related to, may be associated with, service, on a direct or presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for DM, HTN, a liver condition, and neuropathy of the bilateral upper and lower extremities.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 



ORDER

Entitlement to service connection for DM, to include as secondary to exposure to herbicide agents, is denied.

Entitlement to service connection for HTN, to include as secondary to exposure to herbicide agents, is denied.

Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to exposure to herbicide agents, is denied.

Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to exposure to herbicide agents, is denied.

Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to exposure to herbicide agents, is denied.

Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to exposure to herbicide agents, is denied.

Entitlement to service connection for mild hepatic steatosis, to include as secondary to exposure to herbicide agents, is denied.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim for entitlement to service connection for erectile dysfunction.

The Veteran's STRs reflect a diagnosis of gonorrhea in February 1964, and post-service records show that he currently experiences erectile dysfunction.  Given the Veteran's diagnosis of gonorrhea in service and his current diagnosis of erectile dysfunction, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA examination and opinion to address the nature and etiology of the Veteran's erectile dysfunction is warranted.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

If the Veteran cannot attend the VA examination, the AOJ should obtain a medical opinion from an appropriate medical professional based on review of the claims file.

The examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is related to service, to include the Veteran's in-service diagnosis of gonorrhea.

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  After completing any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


